DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant First Office Action on the merits is in response to claims filed on 11/9/2020.
Claims 1-20 are pending. Claims 1, 8 and 15 are the base independent claims.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged but the condition is NOT met.  However, the claim should be more appropriated for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), since the earlier filed application is PCT application, thus Applicant is advised to correct it in the ADS. 

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al (US 2011/0280387) in view of Marsh et al (US 7,209,447) in view of Chou (US 2012/0027008).
Regarding claims 1, 8 and 15, Soo discloses a method for improving Voice over Internet Protocol (VoIP) call quality, the method comprising:
detecting, at a first computing device (fig. 1; e.g. conference system 12), a noise level (fig. 3 & par 30; e.g. detecting by noise detection device) in receiving content data during a first media exchange (par 29-30; e.g. noise 23 is detected in receiving data communication for the participant’s call over server line), wherein the first media exchange uses a first port (fig. 1; the server line uses a port 22);
selecting, by the first computing device, a second port (par 30; e.g. the participant’s call is redirected to a different port) upon the detection meets or exceeds a threshold (par 30; e.g. if the noise level is greater than a first threshold);
sending a port change notification (par 30; e.g. alert is issued indicating the port is inoperable);
initiating a second media exchange using the second port, wherein the second port is different from the first port (par 30; e.g. the participant’s call is being routed to a different port, thus over different server line).
Although Soo discloses routing content data using a different port upon detecting the noise, Soo does not explicitly disclose:
detecting a loss that meets or exceeds a loss threshold.
However, Marsh discloses:
col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive; also see lines 55-60).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Marsh with the electronic system of Soo. One is motivated as such to indicate voice transmission quality is degrading (Marsh, col. 4, lines 55-60).
The combination does not explicitly disclose:
sending the notification featuring a port number of the second port to a second computing device.
However, Chou discloses:
sending the notification featuring a port number of the second port to a second computing device (par 88; e.g. during the set-up of the VoIP connection, the assigned port number is transmitted to the voice switch 585 and both gateways, hence notifying a port number being selected).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly with the corresponding port number (Chou, par 88).
The combination of Soo, Marsh and Chou also disclose a system for performing the method of claim 1, further comprising: a processor, a memory and Soo, fig. 4; e.g. processing device, memory and machine readable medium).

Regarding claim 2, 9 or 16, Soo discloses:
sending a first media exchange termination notification and terminating the first media exchange (par 30; e.g. define the port as out-of-operation, hence termination).

Regarding claim 3, 10 or 17, Chou discloses:
initiating a first Session Initiation Protocol (SIP) signaling session to initiate the first media exchange; and initiating a second SIP signaling session (par 48; e.g. interface networks implementing different SIP protocol; hence obviously initiate SIP in connection set up).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly (Chou, par 88).

Regarding claim 4, 11 or 18, Marsh discloses:
detecting the loss in receiving content data comprises detecting a packet loss (col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive).
Marsh, col. 4, lines 55-60).

Regarding claim 5, 12 or 19, Marsh discloses:
wherein detecting the packet loss comprises detecting the packet loss within a predetermined time window (col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Marsh with the electronic system of Soo. One is motivated as such to indicate voice transmission quality is degrading (Marsh, col. 4, lines 55-60).

Regarding claim 6, 14 or 20, Chou discloses: 
wherein selecting the second port comprises randomly selecting the port number from a set range of port numbers (par 20; e.g. dynamic allocation of ranges of ports).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou, par 88).

Regarding claim 7 or 14, Chou discloses:
wherein the first media exchange and the second media exchange comprise an exchange of Real-time Transport Protocol (RTP) packets (par 51; e.g. RTP packets).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly (Chou, par 88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619